Exhibit 99.3 Lincoln Financial Group September 30, 2008 General Account Supplement This document is dated October 28, 2008.The data contained in this document may not be accurate after such date and LNC does not undertake to update or keep it accurate after such date. Lincoln Financial Group Available-For-Sale (AFS) by Industry Classifications Amounts in Millions As of 09/30/2008 As of 06/30/2008 Amortized Unrealized Unrealized Fair % Fair Amortized Unrealized Unrealized Fair % Fair AFS - Fixed Maturities Cost Gains (Losses) Value Value Cost Gains (Losses) Value Value Corporate Financial Services 10,363 52 (1,351 ) 9,064 17.4 % 10,896 82 (681 ) 10,297 18.9 % Basic Industry 2,339 14 (155 ) 2,198 4.2 % 2,195 33 (81 ) 2,147 3.9 % Capital Goods 2,675 24 (116 ) 2,583 5.0 % 2,683 42 (58 ) 2,667 4.9 % Communications 2,637 22 (170 ) 2,489 4.8 % 2,803 63 (100 ) 2,766 5.1 % Consumer Cyclical 2,954 15 (273 ) 2,696 5.2 % 2,933 36 (159 ) 2,810 5.2 % Consumer Non-Cyclical 4,269 37 (166 ) 4,140 8.0 % 4,110 54 (76 ) 4,088 7.5 % Energy 2,937 47 (143 ) 2,841 5.5 % 2,886 71 (43 ) 2,914 5.3 % Technology 737 4 (32 ) 709 1.4 % 744 11 (11 ) 744 1.4 % Transportation 1,271 25 (72 ) 1,224 2.4 % 1,291 25 (54 ) 1,262 2.3 % Industrial Other 680 7 (26 ) 661 1.3 % 675 11 (15 ) 671 1.2 % Utilities 8,374 71 (471 ) 7,974 15.3 % 8,391 125 (202 ) 8,314 15.3 % Asset-Backed Securities ("ABS") Collaterized Debt Obligations ("CDO") / Credit-Linked Notes ("CLN") [1] 797 7 (460 ) 344 0.7 % 1,049 9 (418 ) 640 1.2 % Commercial Real Estate ("CRE") CDO 61 - (12 ) 49 0.1 % 62 - (8 ) 54 0.1 % Credit Card 165 - (23 ) 142 0.3 % 172 1 (11 ) 162 0.3 % Home Equity 1,183 1 (316 ) 868 1.7 % 1,185 1 (251 ) 935 1.7 % Manufactured Housing 151 4 (9 ) 146 0.3 % 154 4 (8 ) 150 0.3 % Auto Loan - 0.0 % 1 - - 1 0.0 % Other 204 1 (9 ) 196 0.4 % 223 4 (7 ) 220 0.4 % Commercial Mortgage-Backed Securities ("CMBS") Non-Agency Backed 2,588 10 (280 ) 2,318 4.5 % 2,628 21 (182 ) 2,467 4.5 % Collaterized Mortgage Obligations ("CMO") Agency Backed 4,902 50 (54 ) 4,898 9.3 % 4,643 66 (37 ) 4,672 8.7 % Non-Agency Backed 2,146 - (568 ) 1,578 3.0 % 2,245 1 (381 ) 1,865 3.4 % Mortgage Pass Throughs Agency Backed 1,756 20 (6 ) 1,770 3.4 % 1,438 13 (10 ) 1,441 2.6 % Non-Agency Backed 147 - (26 ) 121 0.2 % 149 - (17 ) 132 0.2 % Municipals Taxable 113 4 (1 ) 116 0.2 % 125 4 (1 ) 128 0.2 % Tax-Exempt 5 - - 5 0.0 % 5 - - 5 0.0 % Government/Government Agencies United States 1,170 91 (14 ) 1,247 2.4 % 1,195 93 (7 ) 1,281 2.3 % Foreign 1,456 49 (67 ) 1,438 2.8 % 1,570 64 (48 ) 1,586 2.9 % Redeemable Preferred Stock 131 1 (16 ) 116 0.2 % 102 2 (5 ) 99 0.2 % AFS - Fixed Maturities 56,211 556 (4,836 ) 51,931 100.0 % 56,553 836 (2,871 ) 54,518 100.0 % AFS - Equities 612 9 (128 ) 493 617 39 (192 ) 464 Total AFS Securities 56,823 565 (4,964 ) 52,424 57,170 875 (3,063 ) 54,982 Trading Securities [2] 2,362 193 (162 ) 2,393 2,423 222 (95 ) 2,550 Total AFS & Trading Securities 59,185 758 (5,126 ) 54,817 59,593 1,097 (3,158 ) 57,532 [1] Includes amortized cost of $600 million and $850 million as of 9/30/08 and 6/30/2008 respectively, related to Credit-Linked Notes. For additional information, see "Credit-Linked Notes (CLN)" disclosure starting on page 113 of the 2007 Form 10-K. [2]The trading securities support our Modco reinsurance agreements and the investment results are passed directly to the reinsurers. Lincoln Financial Group AFS - Exposure to Residential MBS ("RMBS") and Related Collateral As of 9/30/2008 Amounts in Millions Total Prime/Agency Prime/Non-Agency Alt-A Subprime Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost Value Cost RMBS 8,368 8,950 6,588 6,565 1,146 1,500 634 885 - - ABS 868 1,183 - 309 427 559 756 Total 9,236 10,133 6,588 6,565 1,146 1,500 943 1,312 559 756 Rating AAA 8,494 8,883 6,549 6,526 915 1,103 645 785 385 469 AA 368 517 20 20 125 175 119 170 104 152 A 128 231 19 18 46 106 44 75 19 32 BBB 185 317 - 1 47 78 91 144 47 94 BB and below 61 185 - - 13 38 44 138 4 9 Total 9,236 10,133 6,588 6,565 1,146 1,500 943 1,312 559 756 Origination Year 2004 and prior 4,171 4,336 3,183 3,167 376 430 337 399 275 340 2005 1,534 1,752 865 883 225 273 243 331 201 265 2006 940 1,255 361 361 186 272 310 471 83 151 2007 and forward 2,591 2,790 2,179 2,154 359 525 53 111 - - Total 9,236 10,133 6,588 6,565 1,146 1,500 943 1,312 559 756 Note:This table does not include the fair value of trading securities totaling $196 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $196 million in trading securities consisted of $158 million prime, $23 million alt-a, and $15 million subprime. Lincoln Financial Group AFS - Asset-Backed Securities - Consumer Loan As of 9/30/2008 Amounts in Millions Total Credit Card [1] Auto Loans Fair Amortized Fair Amortized Fair Amortized Value Cost Value Cost Value Cost Rating AAA 119 139 119 139 - - BBB 23 26 23 26 - - Total 142 165 142 165 - - [1] - Additional indirect credit card exposure through structured securities is excluded from this table. See "Credit-Linked Notes (CLN)" disclosure starting on page 113 of the 2007 Form 10-K. Note:This table does not include the fair value of trading securities totaling $3 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers.The $3 million in trading securities consisted of $3 million credit card securities. Lincoln Financial Group AFS - Commercial Mortgage-Backed Securities As of 9/30/2008 Amounts in Millions Total Multiple Property Single Property CRE CDOs Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost CMBS 2,318 2,588 2,194 2,422 124 166 - - CRE CDOs 49 61 - 49 61 Total 2,367 2,649 2,194 2,422 124 166 49 61 Rating AAA 1,648 1,746 1,553 1,637 68 71 27 38 AA 375 422 372 419 - - 3 3 A 221 279 151 187 51 72 19 20 BBB 100 163 95 140 5 23 - - BB and below 23 39 23 39 - Total 2,367 2,649 2,194 2,422 124 166 49 61 Origination Year 2004 and prior 1,661 1,750 1,562 1,647 77 80 22 23 2005 360 446 310 370 40 61 10 15 2006 216 290 192 242 7 25 17 23 2007 130 163 130 163 - Total 2,367 2,649 2,194 2,422 124 166 49 61 Note:This table does not include the fair value of trading securities totaling $95 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $95 million in trading securities consisted of $92 million CMBS and $3 million CRE CDOs. Lincoln Financial Group Commercial Mortgage Loan Portfolio, Net of Reserves As of 9/30/2008 Amounts in Millions LNC MORTGAGE LOAN DISTRIBUTION Property Type Amt $ % State Amt $ % Apartment 727 9% CA 1,610 21% Retail 1,839 24% TX 626 8% Office Building 2,568 33% MD 442 6% Industrial 2,020 26% FL 337 4% Hotel/Motel 293 4% TN 326 4% Mixed Use 135 2% NC 324 4% Other Commercial 106 2% VA 316 4% Total 7,688 100% AZ 315 4% WA 299 4% IL 287 4% Geographic Region Amt $ % GA 257 3% New England 191 2% PA 242 3% Middle Atlantic 482 6% OH 221 3% East North Central 822 11% NV 215 3% West North Central 433 6% IN 195 3% South Atlantic 1,824 24% MN 161 2% East South Central 464 5% NJ 147 2% West South Central 676 9% SC 138 2% Mountain 746 10% MA 133 2% Pacific 2,050 27% Other states under 2% 1,097 14% Total 7,688 100% 7,688 100% Lincoln Financial Group Additional Disclosure of Insured Bonds and Direct Exposure As of 9/30/2008 Amounts in Millions Insured Total Total Total Total Monoline Name Direct Exposure Bonds [1] Amortized Cost Unrealized Gain Unrealized (Loss) Fair Value AMBAC - 272 272 2 (49 ) 225 ASSURED GUARANTY LTD 30 - 30 - - 30 CMAC - FGIC 3 100 103 - (31 ) 72 FSA - 68 68 1 (5 ) 64 MBIA 12 125 137 1 (20 ) 118 MGIC 11 7 18 1 (4 ) 15 PMI GROUP INC 27 - 27 - (12 ) 15 RADIAN GROUP INC 19 - 19 - (9 ) 10 SECURITY CAPITAL ASSURANCE LTD 1 - 1 1 0 2 XL CAPITAL LTD 73 73 146 1 (27 ) 120 Total 176 645 821 7 (157 ) 671 [1] - Additional indirect insured exposure through structured securities is excluded from this table.See "Credit-Linked Notes (CLN)" disclosure. Note:This table does not include the fair value of trading securities totaling $33 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $33 million in trading securities consisted of $10 million of Direct Exposure and $23 million of Insured Exposure. This table also excludes insured exposure totaling $15 million for a guaranteed investment tax credit partnership.
